AFFIRM; Opinion Filed February 6, 2013.




                                               In The
                                 Quiirt uf jprat
                         .Fiffl 3istrid uf 1Jrxaa at Oattaii
                                        No. 05-11-01732-CR
                                        No. 05-11-01733-CR


                            HENRY CHARLES AUSTIN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause No. F10-72132-Q & F10-58385-Q


                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                   Opinion By Justice Moseley

       A jury convicted Henry Charles Austin of two counts of aggravated sexual assault of a child

under the age of fourteen. The trial court sentenced Austin to a mandatory life sentence in each case,

to run concurrently. Austin asserts two issues in this appeal, both related to the punishment assessed

by the trial court: (1) the life sentences are excessive and constitute disproportionate punishment for

the crimes, and (2) the automatic life sentence imposed in trial court cause number F1O-58385-Q is

improper because the State failed to file notice of its intent to prove a prior felony conviction and

seek an automatic life sentence. The background and facts of the case are well-known to the parties;

thus, we do not recite them here. Because all dispositive issues are settled in law, we issue this
memorandum opinion. TEx, R. App. P. 47.2(a), 47.4. We affirm.

       Austin did not file a motion for new trial or otherwise make a timely request, objection or

motion to notify the trial court about the complaints he now makes in this appeal. As a result, he

failed to preserve his complaints and has waived them. See TEx. R. App. P. 33.1(a); Castaneda v.

State, 135 S.W.3d 719, 723 (Tex. App.—Dallas 2003, no pet.) (for error to be preserved for appeal,

the record must show appellant made a timely request, objection, or motion).

       We overrule Austin’s two issues, and we affirm the iil urt’s judgment
                                                          /        /      /     ii
                                                                         1/    1
                                                              If       / /ft   if
                                                     JIM 4óSELEY               /
                                                     J.LJS1’ICE

Do Not Publish
TEx. R. App. P.47
11 1732F.U05




                                               —2—
                               Qnrn-t nf             ptixb
                       fiftf! Ottrirt øf         iJxas     tt   Jatta

                                       JUDGMENT
HENRY CHARLES AUSTIN, Appellant                     Appeal from the 204th Judicial District
                                                    Court of Dallas County, Texas. (Tr.Ct.No.
No. O5-1l-0l732CR            V.                     Cause No. F1O58385-Q).
                                                    Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                        Justices Francis and Lang participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRrvIED.



Judgment entered February 6, 2013.




                                                    JIM MOSELEY
                                                    J USI’ ICE
                                     (uurt uf Apprahi
                       iFiffl! hiitnrt øf Jixaa at Oattaa
                                       JUDGMENT
HENRY CHARLES AUSTIN, Appellant                   Appeal from the 204th Judicial District
                                                  Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-41-01733-CR          V.                    Cause No. F10-72132-Q).
                                                  Opinion delivered by Justice Moseley,
THE STATE OF TEXAS, Appellee                      Justices Francis and Lang participating.


       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered February 6, 2013.